Plaintiffs below, husband and wife, brought suit to recover damages for injuries received by the wife through falling on the floor of the defendant's store, the fall alleged to be due to the negligence of the defendant in the failure to maintain the floor in a reasonably safe condition for its customers. There was judgment for the plaintiffs and defendant appeals.
The single ground urged for reversal is that the court erroneously refused to direct a verdict for the defendant in that *Page 440 
no negligence was proved. We find evidence sufficient to require submission of the case to the jury.
The woman plaintiff testified that when she entered the store on a rainy day the floor was wet and slippery; that she fell striking her head and side. When she got up her coat was "all grease and water." An attendant at the store testified that a material known as "never dust" had been used on the floor about ten o'clock on the morning of the accident and again at noon; that this material contained an oily substance which left an oily effect on the hands.
It was open to the jury to find that this oily substance thus used was the cause of the fall of Mrs. Steitz, and from this, negligence in the care of the floor could be inferred. McGee v.Kraft et al., 110 N.J.L. 532.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
For reversal — None.